682 S.E.2d 77 (2009)
54 Va. App. 699
Dustin Allen TURNER, Petitioner,
v.
COMMONWEALTH of Virginia, Respondent.
Record No. 1836-07-1.
Court of Appeals of Virginia.
August 25, 2009.
Before FELTON, C.J., and ELDER, FRANK, KELSEY, McCLANAHAN, HALEY, PETTY, POWELL and ALSTON, JJ.
Upon a Petition for Rehearing En Banc
On August 18, 2009 came the respondent, by the Attorney General of Virginia, and filed a petition requesting that the Court set aside the judgment rendered herein on August 4, 2009, and grant a rehearing en banc on the issue(s) raised in the petition.
On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s) raised therein, the order entered herein on August 4, 2009 is stayed pending the decision of the Court en banc, and the petition for writ of actual innocence is reinstated on the docket of this Court.
Notwithstanding the provisions of Rule 5A:35, the following briefing schedule hereby is established: Petitioner shall file an opening brief upon rehearing en banc within 21 days of the date of entry of this order; respondent shall file an answering brief upon rehearing en banc within 14 days of the date on which the opening brief is filed; and petitioner may file a reply brief upon rehearing en banc within 14 days of the date on which the answering brief is filed. The petitioner shall attach as an addendum to the opening brief upon rehearing en banc a copy of the order previously rendered by the Court in this matter. It is further ordered that the respondent shall file twelve additional copies of the appendix previously filed in this case.